SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 2)* BNC BANCORP (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 05566T101 (CUSIP Number) EZRA S. BERGER AQUILINE CAPITAL PARTNERS LLC NEW YORK, NY 10022 (212) 624-9500 (Name, Address and Telephone Number of Person Authorized to Receive Notices of Communication) Copy to: MARK J. MENTING, ESQ. SULLIVAN & CROMWELL LLP NEW YORK, NY 10004 (212) 558-4000 April 4, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of5 Pages) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 05566T101 Schedule 13D/A 2 This Amendment No. 2 to Schedule 13D(this “Amendment”) amends and supplements the Statement of Beneficial Ownership on Schedule 13D, filed on June 24, 2010, as amended by the first amendment thereto, filed on April 11, 2011 (the “Prior Statements”).Capitalized terms used and not defined in this Amendment shall have the meanings set forth in the Prior Statements.Except as specifically provided herein, this Amendment does not modify any of the information previously reported in the Original Statement. Item 4. Purpose of the Transaction The Reporting Persons are considering converting the 1,804,566 shares of the Series B Preferred Stock held by Aquiline BNC Holdings LLC into shares of non-voting common stock of BNC (the “Non-voting Common Stock”)should the shareholders of BNC approve the creation of Non-voting Common Stock and approve certain related proposals at the upcoming annual meeting of shareholders.The shares of Non-voting Common Stock would be convertible into an equal number of shares of Voting Common Stock of BNC but only in connection with or after certain transfers to a third party unaffiliated with Aquiline BNC Holdings LLC.The proposed terms of such Non-voting Common Stock are more fully described in the preliminary proxy statement filed by BNC with the Securities and Exchange Commission on April 2, 2012. CUSIP NO. 05566T101 Schedule 13D/A 3 SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: April 4, 2012 Aquiline BNC Holdings LLC By: Aquiline Financial Services Fund L.P. By: Aquiline Capital Partners GP LLC, general partner of Aquiline Financial Services Fund L.P. By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Financial Services Fund L.P. By: Aquiline Capital Partners GP LLC, general partner of Aquiline Financial Services Fund L.P. By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Capital Partners GP LLC By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Holdings II LLC By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory CUSIP NO. 05566T101 Schedule 13D/A 4 Aquiline Financial Services Fund (Offshore) L.P. By: Aquiline Capital Partners GP (Offshore) Ltd., general partner of Aquiline Financial Services Fund (Offshore) L.P. By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Capital Partners GP (Offshore) Ltd. By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Capital Partners LLC By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Holdings LLC By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Holdings LP By: Aquiline Holdings GP Inc., general partner of Aquiline Holdings LP By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory CUSIP NO. 05566T101 Schedule 13D/A 5 Aquiline Holdings GP Inc. By: /s/ Sandra Wijnberg Name: Sandra Wijnberg Title: Authorized Signatory Aquiline Holdings (Offshore) L.P. By: Aquiline Holdings GP (Offshore) Ltd., general partner of Aquiline Holdings (Offshore) L.P. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Holdings GP (Offshore) Ltd. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Jeffrey Greenberg /s/ Jeffrey Greenberg Jeffrey Greenberg
